Citation Nr: 0006884	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
neurosis.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for 
hypotesticularosteopenia or loss of bone mass, a chronic 
acquired mid and upper back disorder, 
hypotesticularosteopenia or loss of bone mass, brain stem 
stroke, vertebrobasiliar insufficiency, human adjuvant 
disease, peripheral neuropathy, bleeding ulcers, chronic 
fatigue syndrome, dry eyes syndrome, hiatal hernia, chronic 
gastritis, esophagitis, and hypothyroidism as secondary to 
service-connected removal of the right testicle with 
testicular silicone implant.

4.  Entitlement to service connection for chronic lung 
disease including as secondary to Agent Orange (AO) exposure.




5.  Entitlement to an evaluation in excess of 10 percent for 
low back syndrome.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to June 
1966 and from March 1970 to August 1976.

This case was previously remanded by the Board in September 
1999 in order for the Department of Veterans Affairs (VA) 
Regional Office (RO) to schedule the veteran for a personal 
hearing before a Member of the Board at the RO per the 
veteran's request in October 1995.  However, the veteran 
subsequently submitted a statement dated in September 1999 
withdrawing his request for a hearing before the Board or 
local hearing officer.  The case has been returned to the 
Board for appellate consideration.  

The issues on appeal stem from rating decisions of the RO in 
Houston, Texas.

The claim of entitlement to an evaluation in excess of 10 
percent for low back syndrome is addressed in the remand 
portion of this decision.




FINDINGS OF FACT

1.  In  April 1977 the RO denied entitlement to service 
connection for anxiety neurosis when it issued an unappealed 
rating decision in April 1977.

2.  The evidence submitted since the April 1977 RO rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claims for service connection for 
hypotesticularosteopenia or loss of bone mass, a chronic 
acquired mid and upper back disorder, and human adjuvant 
disease with peripheral neuropathy as secondary to service-
connected removal of the right testicle with testicular 
silicone implant; ulcers as secondary to medications 
prescribed for service-connected disability; and PTSD are 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

4.  The claims for service connection for chronic fatigue 
syndrome, vertebrobasiliar insufficiency, brainstem stroke, 
dry eyes syndrome, hiatal hernia, chronic gastritis, 
esophagitis and hypothyroidism as secondary to service-
connected removal of the right testicle with testicular 
silicone implant are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final April 1997 rating 
decision wherein the RO denied entitlement to service 
connection for anxiety neurosis is not new and material, and 
the veteran's claim for that benefit is not reopened. 
38 U.S.C.A. §§ 5104, 5108, 7105(c);  38 C.F.R. §§ 3.104, 
3.156(a), 20.1103 (1999).  


2.  The claims for service connection for chronic lung 
disease as secondary to AO exposure, chronic fatigue 
syndrome, vertebrobasiliar insufficiency, brainstem stroke, 
dry eye syndrome, hiatal hernia, chronic gastritis, 
esophagitis and hypothyroidism as secondary to service-
connected removal of the right testicle with testicular 
silicone implant are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claims for service connection for 
hypotesticularosteopenia or loss of bone mass, a chronic 
acquired mid and upper back disorder, and human adjuvant 
disease with peripheral neuropathy as secondary to service-
connected removal of the right testicle with testicular 
silicone implant; ulcers as secondary to medications 
prescribed for service-connected disability; and PTSD are 
supported by cognizable evidence showing that the claims are 
plausible and capable of substantiation.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service-connection has been established for removal of the 
right testicle with atrophy of the left testicle evaluated as 
20 percent disabling; low back syndrome, prostatitis with 
prostatism and bladder neck contractures, and dermatitis, 
each evaluated as 10 percent disabling; and bilateral 
inguinal hernia, postoperative, bilateral hearing loss, and 
fracture of the left metatarsal, each evaluated as 
noncompensable.  

The veteran served on active duty in the United States Navy 
from August 1962 to June 1966 and from March 1970 to August 
1976.  His military occupational specialty was that of 
cook/chef.  Service Department records show recognized 
periods of service aboard ship while in the Vietnam combat 
zone.  


A review of the service medical records reflects episodes of 
respiratory symptoms variously diagnosed including upper 
respiratory infections and bronchitis between September 1962 
and December 1975.  The subsequently dated service medical 
records are silent for any residual respiratory 
symptomatology.  

In March 1964 the veteran was seen for stomach cramps and 
diarrhea for one day.  Objective examination revealed 
epigastric pain but no nausea or vomiting.  No 
gastrointestinal disorder was noted.  He was given 
Phenobarbital.  The remaining service medical records are 
silent for pertinent chronic gastrointestinal or digestive 
disabilities.  

The service medical records show that between approximately 
November 1975 and June 1976 the veteran was seen for 
complaints and symptoms associated with unstable anxiety 
depressive emotional personality and situational anxiety.  In 
June 1976 his situational anxiety was noted as resolving. 

The service medical records show that between approximately 
February and April 1976 the veteran was seen for low back 
complaints diagnosed as lumbosacral strain and low back 
sprain.  In early February 1976 he initially complained of 
low back pain for one day.  He heard something pop while 
bending over to pick up a pan.  Initial impressions were 
possible slipped disc or sprain.  X-rays were negative for 
pathology.  Impression was changed to lumbosacral strain in 
April 1976.  There was indication that his complaints were in 
between acute and chronic.  

Aside form visual acuity findings associated with refractive 
error the service medical records with interim reports of 
physical examinations are silent for ocular pathology.  
Corrected vision was 20/20 bilaterally in service. 

The service medical records are silent for chronic fatigue 
syndrome, vertebrobasiliar insufficiency, brainstem stroke, 
dry eye syndrome, hiatal hernia, chronic gastritis, 
esophagitis, hypotesticularosteopenia or loss of bone mass, a 
mid or upper back disorder, or human adjuvant disease, 
peripheral neuropathy, or hypothyroidism.

A November 1976 VA outpatient clinical record shows the 
veteran complained of a backache due to an injury sustained 
the previous week when he was working with a chain saw.  

A January 1977 VA special orthopedic examination report shows 
a pertinent diagnosis of chronic lower back syndrome.  An X-
ray of the lumbosacral spine was normal.  

A January 1977 VA psychiatric examination conclude din a 
diagnosis of anxiety neurosis, moderate.

A January 1977 VA general medical examination report shows 
that a clinical evaluation of the eyes was normal.  Clinical 
evaluations of the gastrointestinal and respiratory systems 
with chest X-ray were normal.  The examination was silent for 
chronic fatigue syndrome, vertebrobasiliar insufficiency, 
brainstem stroke, dry eyes syndrome, human adjuvant disease, 
hiatal hernia, chronic gastritis and esophagitis, 
hypothyroidism, peripheral neuropathy, 
hypotesticularosteopenia or loss of bone mass and a mid and 
upper back disorder.

A January 1977 VA genitourinary examination report shows it 
was noted as history that in service, the veteran's right 
testis was excised in 1976 with implant placed in the right 
scrotum.  The left testicle was atrophied.

In April 1977 the RO denied service connection for a 
psychiatric disorder essentially because there was no 
competent medical evidence of a link between the post service 
reported as moderate anxiety and the acute situational 
anxiety noted in service.  

VA outpatient treatment records in September 1978 showed 
treatment for thoracic and lumbar spine complaints.  An X-ray 
of the thoracic spine revealed no significant abnormality.  
Tests for rheumatoid arthritis were negative.  In October 
1978 the veteran had an acute flare-up of low back pain with 
muscle spasm.  

In February 1979 the RO denied entitlement to direct service 
connection for a mid or upper back (thoracic spine) disorder 
as there was no underlying pathology demonstrated that was 
associated with thoracic back pain with onset in active 
service.  

A private medical record in August 1980 revealed treatment 
for middle back complaints following an injury whereby the 
veteran experienced pain after bending over to get something 
from a drawer and was unable to straighten-up.  A history of 
previous back injuries in 1965, 1972 and 1976 was recorded.  

In a private medical statement dated in February 1981, RB, 
D.C., noted treating the veteran for a traumatically induced 
lower spinal condition previously aggravated by strenuous 
manual labor (i.e. heavy lifting).  It was noted that the 
veteran's spine exhibited evidence of primary and 
compensatory scoliosis that was reflective of an inherent 
weakness continually aggravated by physical stress.  
Diagnoses were chronic traumatically induced unstable left 
sacroiliac and lumbosacral articulations with subsequent 
lumbosacral radiculitis, myositis, tenderness and spasm.  

An April 1981 VA orthopedic examination report shows a 
diagnosis of a history of chronic lumbosacral strain with 
minimal limitation of motion, symptomatic.  An X-ray of the 
lumbosacral spine revealed no significant abnormality.  

A VA clinical record in June 1986 noted acquired spinal 
stenosis at L4-5 secondary to plugging anulus and 
hypertrophic facet disease.  

In September 1989 a VA orthopedic clinical record referred to 
treatment for complaints associated with a crush injury to 
the left foot in 1974.  The veteran had continued pain and 
was on Motrin or Naprosyn for several years.  X-rays were 
negative.  Mild tenderness was noted over the 2nd metatarsal 
phalangeal joint.  All non-steroidal anti-inflammatory 
(NSAID) drugs were discontinued.  

Subsequently dated records through the 1990's reveal low and 
mid back disabilities variously diagnosed including 
degenerative joint disease (DJD) of the thoracic spine, 
lumbar myofascial strain, L4-S1 nerve root irritation.

Private medical records in the early 1990's refer to acute 
vertebrobasiliar insufficiency, and mild ventilatory defect 
noted on pulmonary function study, 

A VA medical record in June 1993 noted a diagnosis of 
possible gastritis secondary to NSAID's.  

Clinical symptoms of hypothyroidism were noted in private 
medical records in late 1993.  

A private hospital record in December 1993 shows a small old 
cortical infarct without hemorrhages noted on a computerized 
axial tomography (CAT) of the head.  

Discharge diagnoses on a private hospital report in January 
1994 included human adjuvant disease, and autoimmune 
neuromuscular disease including neuropathy due to testicular 
silicone implant.  Also noted were reflux esophagitis, hiatal 
hernia and dry eyes.  It was noted as history that the 
veteran was given a right side testicular silicone implant in 
1976 while in service.  The implant was never removed.  In 
1988 he began developing pertinent symptoms including leg 
pain, fatigue, muscle weakness, joint pain, joint swelling, 
stiffness, backaches, numbness, burning, vomiting and 
gastrointestinal symptoms.  It was noted that he presented 
with signs and symptoms of human adjuvant disease.  It was 
noted that his symptoms were similar to the ladies with 
silicone breast implants and he appeared to have the same 
disease though his implant was testicular.  

Private medical records dated in 1994 noted the presence of 
hiatal hernia, prepyloric lesions and gastritis.  

Multiple lay statements dated in 1994 including two service 
comrades and other individuals generally described the 
veteran as nervous due to combat related experiences in 
Vietnam.  

A July 1994 VA psychiatric examination report shows diagnoses 
were major depression, anxiety disorder, not otherwise 
specified and organic mental disorder not otherwise 
specified.  

Subsequently dated private medical records show PTSD based 
upon the veteran's reported stressors in Vietnam.  

In a July 1994 statement, ANP, D.O., noted that the veteran's 
medical records revealed a long history of back problems 
starting in 1965 when he was injured by a shell falling on 
him in the Vietnam war.  His back pain had progressively 
worsened over the past 29 years.  It was noted as fairly 
obvious that the medical records demonstrated progressive 
disease with initial insult being the lumbar spine injury in 
1965.  It was also noted that the veteran currently had 
degenerative disc disease (DDD) in the entire spine as 
demonstrated by X-ray.  Special testing revealed L4-L5 
radiculopathy.  In mid 1994 bone densitometry revealed that 
the bone density in the lumbar spine was below the normal 
level for age and placed the veteran at risk for fracture. 

In a September 1994 medical statement, JPT, M.D., Pain 
Relief, Center for Arthritis and Sports injuries, noted that 
the veteran's loss of bone density in the lumbar spine may be 
attributed to decreased testosterone associated with loss of 
testicular tissue in 1965 and 1966.  He noted that these 
findings take on more significance in view of bone scans of 
the spine in 1993 showing degenerative changes.  It was noted 
that the possibility of hypotesticularosteopenia was 
certainly evident.  He noted that the veteran was initially 
seen by him in 1980 for acute and chronic pains and was 
intermittently treated for general problems and specifically 
the back and low testosterone for the past 14 years.  It was 
noted that the veteran developed an active gastrointestinal 
ulcer due to Motrin as an attempt to control his back pain.  

Of record is a copy of a favorable Social Security 
Administration decision dated in early 1995.

Also added to the record were additional lay statements in 
late 1994 pertaining to PTSD.  

VA treatment records dated in the late 1990's refer to 
chronic obstructive pulmonary disease (COPD), acute and 
chronic bronchitis, hypothyroid, multiple cerebral vascular 
accidents, PTSD, bipolar disorder and chronic fatigue 
syndrome.  

Also received was a copy of the ship's log records during 
active duty and duplicate service medical records.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evidence is "new" 
when it is not cumulative of evidence already of record and 
is not "material" when it could not possibly change the 
outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  However, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
the United States Court of Appeals for Veterans Claims 
(Court) impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit held 
invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two- step 
test in Manio with a three step test.  Under the Elkins test, 
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 
38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.




Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is arthritis, organic disease of the 
nervous system, psychosis, gastric or duodenal ulcer, and 
cerebrovascular disease including brain hemorrhage and 
manifested to a compensable degree within one year following 
separation from active duty, service connection may be 
granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Adjudication of a well grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).



Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in service stressor; and credible supporting evidence that 
the claimed in service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in service stressor.  
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with the case at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he/she has not, his/her appeal fails as to 
that claim, and VA is under no duty to assist him/her in any 
further development of that claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has found that while a disorder need not have been 
present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service on the basis of all of the 
evidence of record. Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  A disability is impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

It was held in Voerth v. West, 13 Vet. App. 117, 120 (1999) 
that the holding in Savage does not eliminate the requirement 
of medical nexus evidence when a claimant alleges continuity 
of symptomatology. 

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to a herbicide agent containing dioxin, 
including Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not so exposed during that 
service. 
38 C.F.R. § 3.307(a)(6).

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The specified diseases that 
are considered to be associated with herbicide exposure and 
which may be presumptively service connected even though 
there is no record of such disease during service are: 
chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers of the 
lung, bronchus, larynx or trachea and certain specified soft 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has essentially 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Neither the statutory nor the regulatory presumption of 
exposure to Agent Orange will satisfy the incurrence element 
of the Caluza well-grounded claim test where the veteran has 
not developed a condition enumerated at either 38 U.S.C.A. § 
1116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999).

Disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen a claim for 
service connection for an anxiety 
neurosis.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In April 1977 the RO denied entitlement to service connection 
for a psychiatric disorder finding that the psychiatric 
symptoms in service were not more than transient in nature 
and there was no competent medical nexus between the 
psychiatric findings noted on the postservice VA examination 
in January 1977, and the acute situational anxiety noted in 
service. 

Following a comprehensive review of the record including the 
added evidence since April 1977, the Board notes that the 
additional evidence is totally absent any competent medical 
opinion and/or authority linking anxiety neurosis with any 
incident of active duty.

With respect to the veteran's recorded history of a 
psychiatric disorder in active service, the Board notes that 
medical records with bare transcriptions of lay history of 
pertinent disability or evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, are not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Justus v. Principi, 3 
Vet. App. 510, 512 (1992) as to determination of whether 
there is new and material evidence for purposes of reopening 
a claim.  Id.

The Board notes that the lay statements submitted in support 
of the veteran's claim appear to relate to the veteran's 
claim of service connection for PTSD which is addressed 
below.  With respect to the current issue such lay statements 
submitted without supporting competent medical evidence do 
not constitute new and material evidence. 

Additionally, the veteran's current arguments without 
supporting competent medical evidence do not constitute new 
and material evidence.  Moreover, the copies of cumulative 
service medical records were previously considered by the RO, 
and are neither new nor material.

For the foregoing reasons the Board notes that the added 
evidence does not bear directly and substantially on the 
specific matters under consideration and is cumulative or 
redundant, and by itself or in combination with the other 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
Accordingly, the veteran is not prejudiced by the Board's 
decision in this case without first referring it to the RO 
for initial consideration of the recent holding in Hodge as 
his claim would not be reopened under any standard. Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim, and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
of entitlement to service connection for anxiety neurosis, 
the first element has not been met.  No further analysis of 
the application to reopen the claim is appropriate.  Butler 
v. Brown, 9 Vet. App. at 171 (1996).


Entitlement to service connection for 
chronic lung disease including as 
secondary to AO exposure.

Following a comprehensive review of the record, the Board 
notes that the respiratory symptoms in the veteran's remote 
service including bronchitis were not shown to have been more 
than transient in nature and to have resolved with no 
residual disability.  There was no evidence of chronic lung 
disease noted on an initial postservice VA examination in 
January 1977.  The respiratory symptoms associated with COPD 
and chronic bronchitis as first noted many years post service 
are without competent medical evidence of a nexus with the 
acute respiratory symptoms in active service.  

Moreover, the veteran has not presented competent medical 
evidence of a nexus between the chronic lung disease first 
noted many years post service with any exposure to AO during 
active duty.  The Board points out that none of the veteran's 
lung disorders are mentioned in the AO regulations.  

The respiratory symptoms in service were not shown to be part 
of an underlying chronic pulmonary disease process and no 
chronic pulmonary disorder was shown until years post 
service.  There is no competent medical evidence of chronic 
lung disease which is linked to active duty including 
exposure to AO.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Savage v. Gober, 10 Vet. App. 488 (1997); Voerth v. West, 13 
Vet. App. 117, 120 (1999).

The veteran presently maintains that he has chronic lung 
disease which began in service or developed as a consequence 
of exposure to AO.  The Board notes the Court has held that 
while a lay person is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As competent medical evidence of chronic lung disease with a 
nexus to the veteran's recognized active service on any basis 
has not been presented, the veteran's claim is not well 
grounded.  If the claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claim of 
entitlement to service connection for chronic lung disease 
including as secondary to exposure to AO is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
chronic lung disease including as secondary to exposure to 
AO.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

Service connection for chronic fatigue 
syndrome, vertebrobasiliar insufficiency, 
brainstem stroke, dry eyes syndrome, 
hiatal hernia, chronic gastritis 
esophagitis and hypothyroidism as 
secondary to service-connected removal of 
the right testicle with testicular 
silicone implant.

The Board notes that service-connection has been granted for 
removal of the right testicle with testicular implant.  The 
contention presented on appeal is that the multiple disorders 
at issue are secondary to this service-connected 
genitourinary disability.  None of the disorders are shown in 
the service medical records and the veteran does not contend 
otherwise.

The Board recognizes that the voluminous medical records on 
file are without competent medical evidence of an etiologic 
link or nexus between the disorder at issue and the service-
connected removal of the right testicle with testicular 
silicone implant.

The veteran presently maintains that he developed the 
disorders at issue as secondary to his service-connected 
genitourinary disability of the right testicle with 
testicular silicone implant.  The Board notes that the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


As there is no competent medical evidence of record linking 
the disorders at issue with the veteran's service-connected 
genitourinary disability, his claims are not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

Accordingly, the claim of entitlement to service connection 
for the multiple disorders at issue as secondary to the 
service-connected genitourinary disability must be denied. 
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
chronic fatigue syndrome, vertebrobasiliar insufficiency, 
brainstem stroke, dry eye syndrome, hiatal hernia, chronic 
gastritis, esophagitis and hypothyroidism as secondary to 
service-connected removal of the right testicle with 
testicular silicone implant.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).


Service connection for PTSD.

The record shows that the veteran served in a combat area in 
Vietnam and there are private medical records reflecting a 
diagnosis of PTSD based upon alleged stressors inservice.  
While the 1994 VA psychiatric examination failed to show a 
diagnosis of PTSD, the Board notes that subsequently dated 
private medical records reflect a diagnosis of PTSD based 
upon reported stressors in service.  The Board notes that the 
criteria for PTSD subsequently changed since the 1994 VA 
psychiatric examination.  

For the sole purpose of well grounding the claim, the Board 
notes that competent medical professionals have diagnosed the 
veteran with PTSD based upon stressors which have been 
related to service. 

The Board notes that there is need for verification of 
stressors and further additional special VA psychiatric 
examination, if needed, to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  These matters 
are addressed in the remand portion of the decision.


Entitlement to service connection for 
hypotesticularosteopenia or loss of bone 
mass, mid and upper back disabilities, 
human adjuvant disease, and peripheral 
neuropathy as secondary to service-
connected removal of the right testicle 
with testicular silicone implant, and for 
ulcers as secondary to medications 
prescribed for service-connected 
disability.

At the outset, the Board notes that in determining whether a 
veteran's claim is well grounded, supporting evidence, both 
in the form of records in control of the government and the 
veteran's evidentiary assertions are presumed true except 
evidentiary assertions that ere inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Neither exception is found in this 
case.

A comprehensive review of the voluminous medical evidence 
clearly shows that the record contains competent medical 
evidence suggestive of a nexus between the veteran's 
hypotesticularosteopenia or loss of bone mass, human adjuvant 
disease, and peripheral neuropathy as secondary to service-
connected removal of the right testicle with testicular 
silicone implant.  

Moreover there is competent medical evidence suggesting the 
presence of an ongoing degenerative disability of the back 
related to either the initial onset of the veteran's service-
connected low back syndrome or as secondary to loss of spinal 
bone mass associated with testosterone imbalance due to the 
service-connected removal of the right testicle.  

Additionally, the Board may not overlook the fact that 
competent medical evidence of record suggests the onset of a 
gastric ulcer due to treatment of a back disorder 
encompassing the service-connected low back syndrome. 

As the veteran has submitted competent medical evidence 
showing he has the multiple disorders at issue, and competent 
medical authority suggesting a link between those disorders 
and his service-connected disabilities to include medication 
therefore, the Board finds that the record is favorable 
solely for the purpose of well grounding his multiple claims.  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
anxiety neurosis, the claim appeal is denied.  

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for chronic lung disease 
including as secondary to AO exposure, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for chronic fatigue 
syndrome, vertebrobasiliar insufficiency, brainstem stroke, 
dry eyes syndrome, hiatal hernia, chronic gastritis, 
esophagitis and hypothyroidism as secondary to service-
connected removal of the right testicle with testicular 
silicone implant, the appeal is denied.

The veteran having submitted well-grounded claims of 
entitlement to service connection for 
hypotesticularosteopenia or loss of bone mass, a chronic 
acquired mid and upper back disorder, human adjuvant disease, 
and peripheral neuropathy as secondary to service-connected 
removal of the right testicle with testicular silicone 
implant, the appeal is granted to this extent.

The veteran having submitted a well grounded claim of 
entitlement to service connection for ulcers as secondary to 
medications prescribed for service-connected disability, the 
appeal is granted to this extent.

The veteran having submitted a well ground claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
increased evaluation for low back syndrome is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); and Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

As the Board noted earlier, additional development of the 
record is needed in order for the Board address the remaining 
issues for appellate review.  

Specifically, the RO should afford the veteran comprehensive 
examinations by appropriate specialists in order to determine 
the nature, extent of severity and etiology of the remaining 
disabilities at issue.

Also, it appears to the Board that the regulatory amendments 
to 38 C.F.R. 4.125 & 4.126 (1999), and the incorporation of 
DSM-IV, will have a potentially liberalizing effect in 
adjudicating claims for service connection for PTSD, 
particularly when an individual is not a combat veteran or 
who is not shown to have "engaged in combat with the enemy."  
Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board believes that 
further development is necessary as the RO is not shown to 
have considered these changes.  

Moreover, the Board notes the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss of 
use do to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Johnson v. 
Brown, 9 Vet. App. 7 (1997).

The Board notes that the veteran has not had an adequate 
orthopedic examination in order to determine the extent and 
degree of severity of limitation of motion of the service-
connected low back syndrome or fully address functional loss 
due to pain on use or flare-ups.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999), and to ensure full compliance with due 
process requirements, the Board is deferring adjudication of 
the remaining issues prepared and certified for appellate 
review pending a remand of the case to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess aditional records of his 
treatment for the disabilities at issue.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleged he was exposed in active service 
including dates, assignments and the 
names of any friends he saw killed. The 
veteran is advised that this evidence is 
vitally necessary in order to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such detail, an 
adequate search for verifying information 
cannot be conducted.

3.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  The summary, and all 
associated documents to include a copy of 
the veteran's record of service (DD-214), 
should be sent to the United States Armed 
Services Center For Research Of Unit 
Records (USASCRUR) formerly (Army and 
Joint Services Environmental Support 
Group (ESG)), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressors.  

In any event, the RO must specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined is or are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  If and only if the RO determines that 
the record establishes the existence of a 
stressor or stressors, the RO should 
arrange for the veteran to be accorded an 
examination by a board of two VA 
psychiatrists who have not previously 
examined him to determine the nature and 
etiology of any psychiatric disorder(s) 
which may be present.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite diagnosis, 
and the obligation of reporting to the 
examination at the proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.

The RO must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and in determining whether the nature of 
the alleged event is of the quality 
required to produce PTSD.

The examination report should reflect 
review of the pertinent material in the 
claims folder.  The examiners should 
integrate the previous psychiatric 
findings and diagnoses with the current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.

If a diagnosis of PTSD is deemed 
appropriate, the examiners should 
specify: 

(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 


(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

Any necessary special studies including 
PTSD sub scales should be conducted.  The 
examiners must be requested to assign a 
Global Assessment of Functioning Score 
(GAF) consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
and explain what the assigned score 
means.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

6.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist(s) for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of 
hypotesticularosteopenia or loss of bone 
mass, a chronic acquired mid and upper 
back disorder, and human adjuvant disease 
with peripheral neuropathy, to include 
whether it is least as likely as not that 
any present cited disability is(are) 
causally related to service-connected 
removal of the right testicle with 
testicular silicone implant.  Any 
indicated special studies or additional 
special examinations should be 
undertaken.  

The claims file and a separate copy of 
this remand must be made available to the 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated by the 
examiner(s) in this regard.  

If the examiner(s) determine that there 
is in fact a direct causal relationship 
between the disorders at issue and the 
service-connected genitourinary 
disability, after a complete rationale 
has been provided, no further analysis is 
required.  If the examiner(s) discount 
any direct causal relationship, the 
examiner(s) must be requested to express 
an opinion as to whether the service-
connected removal of the right testicle 
with testicular silicone implant has 
aggravated the hypotesticularosteopenia 
or loss of bone mass, a chronic acquired 
mid and upper back disorder, and human 
adjuvant disease with peripheral 
neuropathy.  If such aggravation is 
determined to be present. The examiner(s) 
must address the following medical 
issues:

(1) The baseline manifestations which are 
due to the nonservice-connected disorders 
at issue; (2( The increased 
manifestations which, in the opinion of 
the examiner(s), are due to the service-
connected genitourinary disability; (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
the nonservice-connected disabilities at 
issue are proximately due to the service-
connected genitourinary disability.  Any 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.



7.  The RO should arrange for a VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate specialist 
for the purpose of ascertaining the 
nature, extent of severity service-
connected low back syndrome.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

The examiner should then determine the 
extent and degree of severity of the 
service-connected low back syndrome 
manifested by limitation of motion as 
opposed to any impairment associated with 
intercurrent and unrelated back disorder, 
if distinguishable.  The examiner should 
be requested to report range of motion 
and degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the service-connected low back 
syndrome.  All findings and diagnoses 
should be reported in detail.  The 
examiner must identify all orthopedic 
manifestations of service-connected low 
back syndrome as opposed to intercurrent 
back disability, if distinguishable.  The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Does the service-connected low back 
syndrome cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right 
shoulder or left wrist and, if so, to 
what extent, and the presence and degree 
of, or absence of, any objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  If any symptoms 
and manifestations associated with 
coexisting intercurrent and unrelated 
back disability found on examination may 
not be distinguishable from service-
connected low back syndrome, the examiner 
should so state such opinion for the 
record.  Otherwise, the examiner should 
distinguish the symptoms related to 
service-connected low disability from 
symptoms related to coexisting back 
disorders.  

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  

The examiner should address the criteria 
in 38 C.F.R. §§ 4.40, 4.45, 4.59 in 
his/her descriptive evaluation of the 
severity of the service-connected low 
back syndrome.  Any opinions expressed by 
the examiner as to the severity of the 
service-connected low back syndrome must 
be accompanied by a complete rationale.

8.  The RO should afford the veteran an 
examination by a specialist in 
gastroenterology in order to determine 
the nature, extent of severity, and 
etiology of any present peptic ulcer 
disease, and for an opinion as to whether 
it is secondary to medication for 
treatment of the service-connected low 
back syndrome and/or left metatarsal 
fracture.  Any indicated special studies 
should be undertaken.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
reports must be annotated by the examiner 
in this regard.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

10.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service-connection for 
hypotesticularosteopenia or loss of bone 
mass, a chronic acquired mid and upper 
back disorder, human adjuvant disease, 
and peripheral neuropathy as secondary to 
service-connected removal of the right 
testicle with testicular silicone 
implant, service connection for ulcers as 
secondary to medications prescribed for 
service-connected disability, and service 
connection for PTSD.  The RO should 
consider the provisions of 38 U.S.C.A. 
1154 (b); Collette v. Brown, 82 F.3d 389 
(1996); Zarycki v. Brown, 6 Vet. App. 91 
(1993); Cohen v. Brown, 10 Vet. App. 128 
(1997) Gaines v. West, 11 Vet. App. 353 
(1998) and Allen v. Brown, where 
applicable.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for low back 
syndrome in light of the Court's holding 
in DeLuca and the provisions of 38 C.F.R. 
§§  4.40, 4.45 and 4.59, and document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



